KNOWLTON, J.
This was an indictment under section 32, of chapter 133, of the revised statutes, for an assault on the body of one Margaret D. Moore with intent to maim or disable the private parts of her, the said Margaret D. Moore.
The only question to be disposed of is, whether the indictment upon which the defendant below was found guilty by the jury who tried the case, is sufficient under the statute referred to. We are of opinion that it is sufficient; that judgment ought not to be arrested for that cause. Under the rigid rule of strict construction of a penal statute we can see no sufficient error or variance between the indictment and statute, to warrant an arrest of judgment in this case. Nor can we see a reason to support the query made, that “ it is extremely doubtful whether an indictment will lie under our statute for disabling an internal organ of the body, like the uterus in a female.
Our legislature certainly gave the same protection to the internal organs o£ the female that it did to the external organs of the male, and there is no reason why it should not.
We do not deem it necessary to give an elaborate opinion in this case, as we consider the objections technical, and certainly not substantial after the verdict; nor do we consider them so at any stage of the proceedings. '
The judgment of the circuit court must be affirmed.